—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered February 16, 1994, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The County Court did not err in denying the branch of the defendant’s omnibus motion which was to suppress the undercover officer’s identification of a photograph of the defendant. The record indicates that the identification was made by a trained police officer who had viewed the defendant for several minutes during the January 11, 1993, hand-to-hand transaction. In addition, the officer had seen the defendant on the street on prior occasions. Therefore, the officer’s identification of a photograph of the defendant shortly after concluding the transaction was merely confirmatory in nature (see, People v Montgomery, 213 AD2d 563, Iv granted 86 NY2d 798; People v Harrison, 210 AD2d 348; People v Lane, 185 AD2d 282; People v Almonte, 181 AD2d 736; People v Johnson, 173 AD2d 734).
The defendant’s remaining contentions are without merit. Miller, J. P., Thompson, Ritter and Krausman, JJ., concur.